[Cite as Polk v. Polk, 2012-Ohio-2968.]




          IN THE COURT OF APPEALS FOR MONTGOMERY COUNTY, OHIO

DEAN R. POLK                                        :

        Plaintiff-Appellee/                         : C.A. CASE NO.        24882
        Cross-Appellant

v.                                                  : T.C. NO.    02DR159

MARY BETH POLK (McIntosh)                           :   (Civil appeal from Common
                                                        Pleas Court, Domestic Relations)
        Defendant-Appellant/                        :
        Cross-Appellee
                                                    :

                                           ..........

                                           OPINION

                         Rendered on the     29th       day of      June      , 2012.

                                           ..........

STEPHEN E. KLEIN, Atty. Reg. No. 0014351, 240 Bohanan Drive, Vandalia, Ohio 45377
     Attorney for Plaintiff-Appellee/Cross-Appellant

JENNIFER L. BROGAN, Atty. Reg. No. 0075558, 400 PNC Center, 6 N. Main Street,
Dayton, Ohio 45402
      Attorney for Defendant-Appellant/Cross-Appellee

                                           ..........

FROELICH, J.

                 {¶ 1} Mary Beth Polk, now known as Mary Beth McIntosh, appeals from a
                                                                                            2

judgment of the Montgomery County Court of Common Pleas, Domestic Relations Division,

which found her in contempt for failure to provide parenting time in the summer of 2010 to

her former husband, Dean Polk, as ordered by the court. Mr. Polk filed a cross-appeal,

arguing that the trial court mistakenly ordered him to pay Mrs. Polk’s attorney fees in the

amount of $350 in connection with the motion for contempt, when a local rule requires that

the movant be awarded such fees.

        {¶ 2}     We conclude that the trial court did not abuse its discretion in finding Ms.

McIntosh in contempt, and that it mistakenly ordered Mr. Polk to pay attorney fees to Ms.

McIntosh.

                                 Facts and Procedural History

        {¶ 3}     The parties were divorced in 2003, and Ms. McIntosh was named the

residential parent of their children. During the summer, Mr. Polk’s parenting time was to

be in accordance with Montgomery County’s Standard Order of Parenting Time, which

provides that “[t]he non-residential parent shall have parenting time for five weeks (35 days)

each summer,” to be taken in increments of not more than two weeks and not less than one

week. The Standard Order further provides that the non-residential parent “shall give the

residential parent written notice of summer parenting time plans between March 1 and April

1 each year.”     Further, the non-residential parent “has priority of choice of summer

parenting time dates if notice is given as required,” unless a particular exception applies,

which is not at issue in this case.

        {¶ 4}     The parties also filed two agreed orders related to parenting time that are

relevant to this appeal. In December 2007, they filed an agreed order that required Mr. Polk
                                                                                               3

to “get the children to all future [extracurricular] activities timely,” in exchange for which

Ms. McIntosh agreed to withdraw a motion for contempt based on his failure to get the

children to such activities. In April 2008, the parties entered into another agreed entry,

 which provided that Ms. McIntosh would provide Mr. Polk with a schedule of the

children’s practices and games and that, if the children were involved in extracurricular

activities outside a fifty-mile radius of Dayton, Mr. Polk “may opt out of transporting the

children” to those activities, and Ms. McIntosh “may transport the children to said events.”

       {¶ 5}     In the spring of 2010, Mr. Polk informed Ms. McIntosh of the five weeks

during which he intended to exercise visitation with the children that summer, as required by

the standard order; these times included August 2 through August 16, 2010. Shortly after

he made this request, the parties’ older daughter informed her father that she was going to

Florida for a diving competition during the week of August 2. In response, in early May

2010, Mr. Polk sent a letter to Ms. McIntosh requesting that his visitation time be

rescheduled from the week of August 2 to the week of July 26 through August 1. Mr. Polk

later indicated that the third week of August could also serve as his makeup time.

Meanwhile, Ms. McIntosh sent a letter to Mr. Polk, through their attorneys, advising that she

would exercise her two weeks of summer parenting time from July 19 through July 26 and

August 16 though August 23, 2010.

       {¶ 6}     Mr. Polk learned on July 25, from his daughter, and on July 28, from Ms.

McIntosh’s attorney, that the week of July 26 was not acceptable to Ms. McIntosh for Mr.

Polk’s parenting time with the children, because Ms. McIntosh had family visiting from

Alaska during that time. Ms. McIntosh had scheduled her own vacation during the third
                                                                                          4

week of August (the other alternate week proposed by Mr. Polk). Ms. McIntosh took the

older daughter to Florida for the competition during the week of August 2, and Mr. Polk

visited with his other daughter during that time. Mr. Polk did not get a fifth week of

visitation with the older daughter during the summer of 2010.

       {¶ 7}     The trial court found that Ms. McIntosh was in contempt of its visitation

order for failing to provide Mr. Polk with an additional week of visitation with their older

daughter in the summer of 2010. It sentenced Ms. McIntosh to three days in jail, which

could be purged if Ms. McIntosh provided Mr. Polk “with make-up parenting time of one

week in the summer of 2012.” The court also ordered Mr. Polk to pay attorney fees in the

amount of $350 to Ms. McIntosh.

       {¶ 8}     Ms. McIntosh raises one assignment of error on appeal, and Mr. Polk raises

one assignment on cross-appeal. Ms. McIntosh’s assignment states:

       The Domestic Relations Court erred when, in the absence of a court

       order requiring make up parenting time, it held Mary Polk (nka

       McIntosh) in contempt of court for failure to provide Dean parenting

       time.

       {¶ 9}     Ms. McIntosh claims that the trial court erred in finding her in contempt

because her actions did not violate the express language of the court’s order.

                          Applicable Law and Standard of Review

       {¶ 10}    Contempt of court is defined as “disobedience of an order of a court * * *

which brings the administration of justice into disrespect, or which tends to embarrass,

impede or obstruct a court in the performance of its functions.”           Windham Bank v.
                                                                                              5

Tomaszczyk, 27 Ohio St.2d 55, 271 N.E.2d 815 (1971), paragraph one of the syllabus;

Fischer v. Fischer, 2d Dist. Clark No. 11 CA 81, 2012-Ohio-2102, ¶ 10.            To support a

finding of contempt, the moving party must establish by clear and convincing evidence that a

valid court order exists, that the offending party had knowledge of the order, and that the

offending party violated such order. Arthur Young & Co. v. Kelly, 68 Ohio App.3d 287,

295, 299, 588 N.E.2d 233 (10th Dist.1990); Underleider v. Underleider, 12th Dist. Clermont

Nos. CA2010-09-069, CA2010-09-074, 2011-Ohio-2600. ¶ 36.               “Clear and convincing

evidence” is “that measure or degree of proof which is more than a mere ‘preponderance of

the evidence,’ but not to the extent of such certainty as is required ‘beyond a reasonable

doubt’ in criminal cases, and which will produce in the mind of the trier of facts a firm belief

or conviction as to the facts sought to be established.” Ohio State Bar Assn. v. Reid, 85

Ohio St.3d 327, 331, 708 N.E.2d 193 (1999).

       {¶ 11}    R.C. 2705.031(B)(2) permits a trial court to punish a residential parent for

any act which interferes with the court’s visitation order. Depending on the facts of the case,

contempt may be excused with actual or substantial compliance, but the Supreme Court of

Ohio has rejected the argument that substantial compliance with a court order automatically

precludes a finding of contempt. Geiser Durst v. Durst, 3d Dist. Seneca No. 13-02-38,

2003-Ohio-2029, ¶ 18, citing State ex rel Celebreeze v. Gibbs, 60 Ohio St.3d 69, 75, 573

N.E.2d 62 (1991). “Substantial compliance will not shield a disobedient party who is able

to comply with a court’s order from contempt sanctions.” Id. “A party must take all

reasonable steps within [his or] her power to comply with the court’s order.” Briggs v.

Moelich, 8th Dist. Cuyahoga No. 97001, 2012-Ohio-1049, ¶ 15, citing LaHoud v.
                                                                                             6

Tri-Monex, Inc., 8th Dist. Cuyahoga No. 96118, 2011-Ohio-4120, ¶ 54.

       {¶ 12}    An appellate court will not reverse a trial court’s finding of contempt absent

an abuse of discretion. Willis v. Willis, 149 Ohio App.3d 50, 2002-Ohio-3716, 775 N.E.2d

878, ¶ 59, citing State ex rel. Ventrone v. Birkel, 65 Ohio St.2d 10, 11, 417 N.E.2d 1249

(1981). A trial court abuses its discretion when its attitude is unreasonable, arbitrary, or

unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).

                                    Finding of Contempt

       {¶ 13}    Ms. McIntosh claims that, reading the court’s visitation order in

conjunction with the parties’ agreed orders, there was no basis for the trial court to conclude

that she violated the court’s order and that she should not have been found in contempt.

       {¶ 14}    In finding Ms. McIntosh in contempt, the trial court observed that the

agreed entry which allowed Mr. Polk to “opt out of transporting the children” to

extracurricular activities more than fifty miles from Dayton “did not give Ms. McIntosh the

ability to waive that parenting time.” The court also observed that, although Mr. Polk had

contacted Ms. McIntosh in the spring about the conflict between their daughter’s diving

competition and his summer visitation weeks, suggesting the week of July 26 as an

alternative, Ms. McIntosh did not respond to this request until July 28. The court also

questioned Ms. McIntosh’s “defense for her inability to provide make-up parenting time”

due to having relatives visiting from out-of-state, because she acknowledged that those

relatives had arrived in the middle of the month, so they had a week to see the children

before the proposed visitation would have begun.

       {¶ 15}     Ms. McIntosh essentially asserts that, if Mr. Polk opts out of transporting a
                                                                                            7

child to an extracurricular activity that occurs during his parenting time, she may take the

child to the activity and, in doing so, Mr. Polk waives his parenting time. We find no

support for this interpretation in the parties’ agreements or the court’s order. Although Mrs.

McIntosh correctly asserts that the agreements and order also do not provide for make-up

parenting time, the trial court reasonably concluded that Ms. McIntosh’s unwillingness to

cooperate or show flexibility in allowing Mr. Polk to reschedule his summer visitation in

light of the out-of-state diving competition, and poor communication violated the spirit of

the court’s order.     Moreover, it did a disservice to Mr. Polk and to their daughter. The

trial court did not abuse its discretion in finding Ms. McIntosh in contempt and in ordering

her to provide Mr. Polk with an additional week of visitation with their older daughter in

order to purge the contempt.

       {¶ 16}       Ms. McIntosh’s assignment of error is overruled.

       {¶ 17}       Mr. Polk’s assignment on cross-appeal states:

       The trial court erred in awarding attorney fees to Defendant and not to

       Plaintiff.

       {¶ 18}       Mr. Polk asserts that, pursuant to Montgomery D.R.Rule 4.27(B), Ms.

McIntosh should have been ordered to pay attorney fees related to the motion for contempt;

he contends that the court erred in its order, which required “Defendant,” Mr. Polk, to pay

attorney fees. Ms. McIntosh has not responded to this argument.

       {¶ 19}       Montgomery D.R.Rule 4.27(B) provides:

                The court may award attorney fees, costs, and other expenses of suit

       to a successful moving party in any enforcement action, regardless of the
                                                                                            8

        moving party’s own ability to pay such expenses.               Such an award is

        mandatory in any contempt action involving child support, parenting time, or

        spousal support. [Internal citations omitted.]

        {¶ 20}    Pursuant to this rule, Ms. McIntosh, the respondent and the party found in

contempt, should have been ordered to pay attorney fees. It appears that the trial court

inadvertently named the incorrect party; we will reverse this portion of the judgment and

remand to the trial court for it to correct this portion of its decision.

        {¶ 21}    Mr. Polk’s assignment of error on cross-appeal is sustained.

        {¶ 22}    The trial court’s finding of contempt will by affirmed.         Its award of

attorney fees to Ms. McIntosh will be reversed, and the matter will be remanded to the trial

court for it to correct the order related to payment of attorney fees.

                                            ..........

FAIN, J. and CANNON, J., concur.

(Hon. Timothy P. Cannon, Eleventh District Court of Appeals, sitting by assignment of the
Chief Justice of the Supreme Court of Ohio).

Copies mailed to:

Stephen E. Klein
Jennifer L. Brogan
Hon. Timothy D. Wood